Citation Nr: 0719453	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss disability.

2.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to September 
1973.  His awards and decorations included the Navy 
Commendation Medal with combat V.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the RO which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  The Board has 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for hearing 
loss disability is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In June 1999 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for hearing loss disability.  The RO notified the veteran of 
this decision and of his procedural and appellate rights in a 
June 1999 letter, but the veteran did not appeal and that 
decision became final.  

2.  Evidence associated with the record since the RO's June 
1999 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hearing loss disability.  



CONCLUSION OF LAW

Evidence received since the June 1999 decision denying the 
petition to reopen the veteran's previous claim for 
entitlement to service connection for bilateral hearing loss 
disability is new and material, and the claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. 38 C.F.R. §§ 3.156(a), 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

Further discussion of the duty to notify and the duty to 
assist is unnecessary in this case as the Board finds that 
the veteran has submitted new and material evidence to reopen 
his claim.  Consequently, there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  



II.  Analysis

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for hearing loss disability.  Such a claim has been before VA 
on two occasions, initially in December 1973 and the last 
time in June 1999.  The RO notified the veteran of this 
decision in June 1999; he did not file a notice of 
disagreement within one year of the date of notification of 
the rating decision.  Consequently, that decision is final 
based on the evidence of record at that time.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.   

In 2002, the veteran filed to reopen his claim of entitlement 
to service connection for hearing loss disability.  Relevant 
evidence on file in June 1999 included the veteran's service 
medical records; the report of a November 1973 VA audiometric 
examination showing normal hearing; and records showing the 
veteran's treatment by VA from April 1998 to April 1999.  The 
veteran's service records reveal that he served more than 20 
years of active duty, that his primary military occupational 
specialty was as an aircraft systems technician, and that he 
had reportedly had significant exposure to noise from jet 
engines.  

The veteran's service medical records also showed that from 
August 1958 through December 1970, he had been treated for 
complaints of earaches and blockages in his ears.  The 
various diagnoses had included otitis media and otitis 
externa.  

Despite the reported noise exposure and complaints of ear 
problems in service, there was no competent evidence of 
current hearing loss disability in either 1973 or between 
1973 and 1999.  Consequently, service connection for hearing 
loss disability was denied 

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2006).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence added to the record includes the report of 
an August 2006 consultation with the audiology service at the 
VA Medical Center (VAMC) in Beckley, West Virginia, which 
reveals a diagnosis of moderately severe sensory hearing 
loss.  Such evidence is new in the sense that it has not 
previously been before VA decisionmakers.  It is also 
material in that it relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for hearing loss disability.  Such evidence is 
neither cumulative nor redundant of the evidence on file in 
June 1999 and fills the primary deficit which had been 
lacking in the evidence - a diagnosis of current hearing loss 
disability.  

When considered with the evidence of inservice noise exposure 
and ear problems previously on file, the additional evidence 
raises a reasonable possibility of substantiating the claim 
of service connection for hearing loss disability.  As such, 
it is sufficient to reopen the claim.  To that extent, the 
appeal is allowed.



ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for bilateral hearing 
loss, the claim is reopened only to that extent.  

REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for hearing loss disability.  It would be 
premature for the Board to do so prior to the RO, as such 
action could result in prejudice to the veteran's claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 
16-92.

As noted above, the veteran reportedly had significant noise 
exposure to jet engines in service.  However, his service 
personnel records have not been associated with the claims 
folder.

Although the veteran was diagnosed with moderately severe 
sensorineural hearing loss in August 2006, the report of the 
associated audiometric testing has not been associated with 
the claims folder.  

Since the veteran was diagnosed with hearing loss, the 
veteran has not been examined by VA to determine the nature 
and etiology of that diagnosis.  

In light of the foregoing, further development of the record 
is required prior to further consideration by the Board.  
Accordingly, the case is REMANDED for the following actions:

1.  Request that the Beckley VAMC provide 
the report of the audiometric examination 
performed in association with the 
veteran's August 2006 consultation with 
the audiology service.  

2.  Also request that the veteran provide 
any such records he may have in his 
possession.  

3.  Schedule the veteran for an 
audiologic examination to determine the 
nature and etiology of any hearing loss 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  If hearing loss 
disability is diagnosed, the examiner 
must identify and explain the elements 
supporting the diagnosis.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such hearing 
loss disability is the result of any 
event in service, including, but not 
limited to, the veteran's reported noise 
exposure and/or his treatment for 
complaints of ear problems, including 
otitis media and otitis externa.  The 
rationale for all opinions must be set 
forth in writing.

4.  When the actions requested in parts 
1, 2, and 3 have been completed, 
undertake any other indicated development 
then readjudicate the issue of 
entitlement to service-connection for 
hearing loss disability.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


